DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Pedersen on 5/19/2022.
The application has been amended as follows:
In claim 12, amend as:
An apparatus for generation of directional carbon containing plasma flow in a cathodic arc source comprising: 
a cylindrical graphite cathode rod and an anode formed from of a plurality of spaced baffles, the cylindrical graphite cathode rod configured to generate the directional carbon, wherein the cylindrical graphite cathode rod and the anode are separated by an annular and the cylindrical graphite cathode rod is within the annular shield, the annular shield further including an insulator tube with a thin wall graphite bushing inlaid inside of the insulator tube that coaxially surrounds at least a top surface of the cylindrical graphite cathode rod at an initial cathode tip position; 
a bent solenoidal magnetic filter downstream of the cathodic arc source; and 
a graphite cavity formed by extending both the annular shield and the thin wall graphite bushing beyond the top surface of the cylindrical graphite cathode rod at the initial cathode tip position, thereby creating a semi-confined space with a cavity orifice at least partially shaped identical to a shape of the top surface of the cylindrical graphite cathode rod.

In claim 13, amend as:
The apparatus of claim 12, wherein the cathodic arc source further comprising a mechanism configured to selectively move the cylindrical graphite cathode rod inside of the annular shield along a rod axis in the direction of the cavity orifice protruding above the cavity orifice to a reference point and back to [[an]] the initial cathode tip position.

In claim 14, amend as:
The apparatus of claim 13, wherein the reference point is determined by a laser beam directed in between the baffles of the anode crossing the rod axis and a detector that is configured to control the laser beam indicates a drop of intensity when the cylindrical graphite cathode rod crosses a propagation line of the laser beam.

In claim 15, amend as:
The apparatus of claim 14, further comprising a feedback system configured to pass a signal from the detector to a controller that controls the mechanism to selectively move the cylindrical graphite cathode rod and returns the cylindrical graphite cathode rod to the initial cathode tip position.

Election/Restrictions
Claim 12 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction Requirement among Species I and II, as set forth in the Office action mailed on 1/27/2022, is hereby withdrawn and claim 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 12 of the invention is not shown in the prior art of an apparatus that generates a direction carbon containing plasma flow in a cathodic arc source, the cathodic arc source comprising a cylindrical graphite cathode rod and an anode formed from of a plurality of spaced baffles, the cylindrical graphite cathode rod configured to generate the directional carbon, wherein the cylindrical graphite cathode rod and the anode are separated by an annular shield, the cylindrical graphite cathode rod is within the annular shield, and a bent solenoidal magnetic filter downstream of the cathodic arc source and especially with regards to:
the annular shield includes an insulator tube with a thin wall graphite bushing inlaid inside of the insulator tube, wherein the term “inlaid” has been interpreted as ‘an object having a piece of a different material embedded in the object, the piece flush with the surface of the object’ (see attached PTO-892 form), which is consistent with Applicant’s Specification as shown in fig. 3A of graphite bushing [20] embedded and flush with the surface of the shield [19], and fig. 3B showing this graphite bushing is inlaid in a ceramic tube (i.e. insulating tube) [25] of the shield; 
both the thin wall graphite bushing and the insulator tube coaxially surrounding at least a top surface of the cylindrical graphite cathode rod at an initial cathode tip position; and
a graphite cavity formed by extending both the annular shield and the thin wall graphite bushing beyond the top surface of the cylindrical graphite cathode rod at the initial cathode tip position, thereby creating a semi-confined space with a cavity orifice at least partially shaped identical to a shape of the top surface of the cylindrical graphite cathode rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794